Citation Nr: 1431058	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the Veteran's claim in June 2012 to schedule the Veteran for an examination that identified the current level of severity of his right knee disorder.  The Veteran underwent a VA examination in July 2012.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board also notes that the Veteran was scheduled for a hearing before a member of the Board in April 2010.   He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d)(2013).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's right knee disorder has been manifested by painful motion, with flexion and extension that are limited to non-compensable degrees and with no more than slight recurrent subluxation or lateral instability.  The Veteran's right knee disorder has not been manifested by ankylosis, malunion or nonunion of the tibia and fibula, or frequent locking and effusion into the joint.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran's right knee disorder has been rated under Diagnostic Code 5257, with a 10 percent rating in effect from September 23, 2008.  The Veteran was awarded a temporary 100 percent rating from April 28, 2009, with a 10 percent rating resuming from June 1, 2009, forward, due to the performance of an arthroscopy.

Diagnostic Code 5257 rates on the basis of lateral instability and recurrent subluxation.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule. Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

There are various other diagnostic codes applicable to the Veteran's right knee disorder, including the following:
Diagnostic Code 5010 governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003, which governs degenerative arthritis.  Diagnostic Code 5003 concerns evaluation as degenerative arthritis established by X-ray findings, which in turn is evaluated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Diagnostic Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knees are considered major joints.  38 C.F.R. § 4.45. 

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees, a 30 percent rating is warranted when extension is limited to 20 degrees, a 40 percent rating is warranted when extension is limited to 30 degrees, and a 50 percent rating is warranted when extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of knee motion of the knee is 140 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71 , Plate II.

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Moreover, the VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage, with frequent episodes of "locking" pain and effusion into the joint warranting a maximum 20 percent rating.

Turning to the evidence of record, the Board finds that a higher rating of the Veteran's right knee disorder based on recurrent subluxation or lateral instability under Diagnostic Code 5257 is not warranted.  Although the Veteran reported his knee giving way at a March 2009 VA consultation and in his May 2009 Form 9, the remaining evidence does not suggest moderate or severe instability.  In January 2003 VA treatment records, the physician indicated there was no varus or valgus laxity, and there was negative Lachman's and McMurray's tests.  The January 2003 private consultation report specifically states the medial and lateral ligament stability is intact.  Moreover, the Veteran's March 2003 VA examination noted no instability on lateral movement of the knee.  The May 2008 VA examination also resulted in a negative anterior drawer sign, and the examiner did not find instability.  In a March 2009 VA orthopedic consultation, there was a positive McMurray test to pain only and limited to the posterolateral aspect of the joint.  However, the physician also found no varus or valgus instability.  After the Veteran's arthroscopy, a July 2012 VA examination anterior instability test resulted in a 2+ finding, but the posterior drawer test was normal.  Indeed, medial-lateral instability testing was normal.  As a result, the Board finds that no more than mild recurrent subluxation or lateral instability both before and after the arthroscopy.

Next, although degenerative arthritis has not been established by x-ray findings in the record, Diagnostic Codes 5360 and 5261 have still been considered by the Board.  Unfortunately, there is no basis for a higher rating based on limitation of motion under either diagnostic code.  The January 2003 private orthopedic consultation noted full flexion and extension, as did January 2003 VA treatment records.  At a March 2003 VA examination, the Veteran demonstrated flexion to 130 degrees.  Flexion was measured at 120 degrees with pain, and full extension was noted at the May 2008 VA examination.  There was no decreased range of motion upon repetitive testing.  Furthermore, the March 2009 orthopedic consultation report shows the Veteran demonstrated flexion to 120 degrees and full extension.  After the April 2009 arthroscopy, at a July 2012 VA examination, the Veteran's flexion was measured at 130 degrees with objective painful motion at 90 degrees.  The Veteran's extension was measured at 0 degrees.  However, again, there was no additional limitation of range of motion of the knee and lower leg upon repetitive testing.  

Therefore, the Veteran's recorded ranges of motion fail to support the assignment of a rating higher than 10 percent under Diagnostic Codes 5260 and 5261.  In fact, the Veteran's test results do not meet the requirement of a compensable rating under either of the aforementioned diagnostic codes, which require a showing of flexion of the knee limited to 45 degrees or extension limited to 10 degrees.  

In this regard, the Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Indeed, the Board acknowledges the Veteran's reports of daily pain, and difficulty with prolonged standing, sitting or bending.  The Board also notes VA treatment records from January 2003 reflecting instructions to stop squatting, lifting heavy objects, and excessive stair climbing at work.  However, repetitive testing did not result in increased limitation of motion at multiple VA examinations, and the March 2003 examination was negative for fatiguability.  The July 2012 VA examiner also found the Veteran's condition did not impact his ability to work.  In short, the evidence does not show functional impairment beyond the levels contemplated in the currently assigned ratings.  

Turning to Diagnostic Code 5258,  the evidence also has not shown dislocation semilunar cartilage with frequent episodes of "locking" pain, and effusion into the joint.  The Veteran only reported locking of the knee once throughout the appeal period, specifically in the May 2009 VA Form 9.  In contrast, the January 2003 VA treatment records and private consultation report note there was no effusion in the Veteran's knee.  The March 2003 VA examination also did not show locking of the knee, and effusion was not found in the May 2008 VA examination report.  The July 2012 VA examiner also did not find frequent episodes of joint "locking," pain, or effusion.  Therefore, the evidence does not support a maximum 20 percent rating under Diagnostic Code 5258.

Applying Diagnostic Codes 5256 and 5262, the evidence of record contains no indication of ankylosis of the right knee or impairment of the tibia and fibula.  For example, the July 2012 VA examination specifically indicated the Veteran did not currently have or ever had shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and or fibular impairment.  

Moreover, Diagnostic Codes 5259 and 5263 have maximum ratings of 10 percent, and the Veteran's right knee is rated as at least 10 percent disabling; the Veteran therefore cannot be granted a higher rating under Diagnostic Code's 5259 or 5263.  Regardless, the evidence does not show genu recurvatum and only reflects a partial lateral meniscectomy.  Therefore,  Diagnostic Codes 5256, 5262, 5259, and 5263 are not appropriate in this case.  

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's right knee strain.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Here, although the July 2012 VA examiner noted the Veteran had scars on his knees, they were not found to be painful or unstable, nor do the scars' total area exceed 39 square centimeters.  Therefore, review of the diagnostic codes for scars under 38 C.F.R. § 4.118 would not result in a rating in excess of 10 percent for the Veteran's knee disorder.  

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to an initial rating in excess of 10 percent for a right knee disorder, and it must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is still working as a mail carrier, and, in the most recent VA examination from July 2012, the examiner concluded that the Veteran's knee condition did not impact his ability to work.  As such, the Board finds that Rice is inapplicable in this case.  

Lastly, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology as found at 38 C.F.R. § 4.71a and applied with consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  These symptoms include pain; stiffness; instability; locking; and difficulty standing, walking and squatting.  There has been no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a May 2008 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran stated in his May 2009 VA Form 9 that his right knee had "more locking and instability than seemed to be reported on exam."  The Veteran had two examinations prior to submitting the VA Form 9, one in March 2003 and another in May 2008.  Although it is unclear as to which examination the Veteran referring, a review of both examination report reflects 
the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the remaining examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


